Citation Nr: 1522461	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-48 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for sciatica of the bilateral lower extremities and assigned initial 10 percent ratings, effective September 30, 2008.  The Veteran appealed with respect to the propriety of the initially assigned ratings.  

The Board observes that the Veteran had also perfected an appeal as to the issue of entitlement to an increased rating for his service-connected degenerative arthritis and degenerative disc disease of the lumbosacral spine; however, following a partial grant in a June 2013 rating decision, the Veteran indicated in a statement dated later that month that he was satisfied with the rating assigned for such disability and requested that the issue be withdrawn from the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  Therefore, such issue is no longer on appeal.

In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the record.  At that time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the  issuance of the June 2013 supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c).  Additionally, the undersigned held the record open for 30 days to allow for the submission of additional evidence.  Such evidence, consisting of the report of a VA examination, was submitted later in August 2014.  In April 2015, the Veteran's representative submitted a waiver of AOJ consideration of the newly submitted evidence.  Id.  Therefore, the Board may properly consider all newly received evidence.  

While the RO has not adjudicated the issue of entitlement to a TDIU and, in May 2013, the Veteran indicated that he did not wish to file for such benefit, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran alleged in his August 2014 hearing testimony that he is unable to work because of his service-connected sciatica of the bilateral lower extremities.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right lower extremity sciatica is manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  For the entire appeal period, the Veteran's left lower extremity sciatica is manifested by no more than mild incomplete paralysis of the sciatic nerve. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent rating for right lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014). 

2.  The criteria for an initial rating in excess of 10 percent rating for left lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his sciatica of the bilateral lower extremities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, service connection for sciatica of the bilateral lower extremities was granted and initial ratings were assigned in the November 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for sciatica of the bilateral extremities, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained and considered in conjunction with this appeal.  Neither the Veteran nor his representative has reported any additional, outstanding records that have not been requested or obtained. 

Additionally, the Veteran was provided with VA examinations in April 2007, September 2008, September 2009, April 2013 and August 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal and the Veteran and his spouse provided testimony regarding the nature and severity of his bilateral lower extremity sciatica.  Moreover, the hearing involved a discussion of the treatment for his disability, as well as the nature and severity of associated symptomatology, to include the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding evidence and, as the Veteran believed such disabilities had increased in severity in recent months, he secured an examination of his sciatica of the bilateral lower extremities in August 2014 that, as discussed above, is sufficient for rating purposes.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's sciatica of the right and left lower extremities are rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and/or flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran is currently service-connected for right and left lower extremity sciatica, each initially evaluated at 10 percent disabling.  He contends that the disabilities warrant a higher initial rating.

At his August 2014 hearing, the Veteran described the symptoms of his bilateral lower extremity sciatica, to include shooting pain in his legs on a daily basis.  He further indicated that his legs and feet were weak, and he had fallen because of such weakness and used a cane or walker to keep from falling. The Veteran also described experiencing constant pain, spasms in his legs once or twice a week, depending on the strenuous nature of his activities, and tingling and numbness in his feet.  The Veteran's wife testified that, on some mornings, it was impossible for the Veteran to get out of bed due to spasms.  She indicated she had to help the Veteran take a shower because of the risk of falls.  She dressed and drove the Veteran because he was unable to do so.

The Veteran's VA treatment notes document the progression of his right and left lower extremity pain.  A November 2005 VA treatment note shows the Veteran was experiencing problems with his back, such as popping and grinding as well as the inability to bend, lift, and carry.  At that time, the Veteran reported tingling in his legs at times, usually in the right more than the left.  There had not yet been an evaluation or treatment for either of these issues at that time.  In a May 2006 treatment note, the Veteran described the onset of shooting pains radiating from his gluteus maximus to his knees, beginning approximately 5 years after the start of his back pain.  The Veteran indicated he usually experienced the pain after walking long distances.

In April 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported constant lower back pain, radiating into his buttocks but not below.  The pain did not radiate down the back of his legs nor into the feet.  The examiner noted that the condition did not affect the Veteran's occupation and he had missed no work.  There were no noted flare-ups of pain, but it was noted that, with increased activity, spasm, weakness and fatigue with increased pain occurred.  At that time, the Veteran was being treated with physical therapy, medication and had received a steroid shot.  The Veteran's lower extremity motor, reflex, and sensory exams are performed and are within normal limits. 

In a September 2008 VA examination, the Veteran reported lower back pain, restricted motion, stiffness, fatigue, weakness, as well as intermittent sciatica felt bilaterally in the extremities, more so below the knees.  The Veteran's symptoms radiated into both lower extremities equally below the knees with tingling and a feeling of numbness in the left and foot areas bilaterally. 

The examiner noted that the Veteran was no longer able to continue to function in his usual occupation as a warehouseman, due to severe pain.  He was noted to be in receipt of Social Security Disability and unable to work, primarily because of his back condition.  The examiner performed lower extremity motor, sensory and reflex exams and found that the Veteran demonstrated normal motor function in all major muscle groups in both lower extremities, but had mildly reduced sensation to light touch in an L5 and S1 distribution bilaterally, and reflexes were +1 at the knees and symmetric and trace at the ankles and symmetric.

By July 2009, VA treatment notes showed the shooting pains in the Veteran's legs had increased since 2007, and were constant.  The Veteran reported the pain would occur in the back of his calves and in his buttocks if he stood for too long.  The pain was greater in his left leg than his right.  

In September 2009, the Veteran underwent a VA examination.  The Veteran reported that over the prior two years, the pain on the right and left side of his lower back radiated down his right and left side posterior area and calf area.  The left leg occasionally gave out.  The Veteran indicated weakness and stiffness, as well as fatigability of the back and legs.  It was noted that the Veteran had been using a cane for the prior two months, mainly for the purpose of support and stability when walking.  Upon examination, sensation was decreased to pinprick at the S1 dermatomal distribution bilaterally.  Knee jerks were equal and positive and ankle jerks traces were equal bilaterally.  There was no focal weakness noted in the lower extremities.  The examiner diagnosed the Veteran with bilateral sciatica, secondary to lumbosacral spine condition, with L5 S1 decreased sensation and normal strength. 

In April 2011, VA treatment records reflect that the Veteran reported lower back pain with radiation down both of his legs.  In November of that year, his doctor was unsure of the cause of the back and bilateral leg pain.

In an April 2013 VA examination, the Veteran reported a constant "electric shock" sensation down each of his legs, with it occurring more on the left than the right.  The Veteran did not report any numbness in his legs.  A sensory exam showed normal sensation in both of the Veteran's legs, save for right lower leg and ankle, which showed a decrease in sensation.  Muscle strength testing was 5/5 bilaterally at all points in the lower extremities and there was no muscle atrophy.  Reflexes were normal bilaterally at the knees and ankles.  Radiculopathy testing showed constant moderate pain in both of the Veteran's legs, but there was no evidence of paresthesias and/or dysesthesias, and no numbness reported.  It was determined that the Veteran's sciatic nerve was affected on both sides and resulted in mild radiculopathy.  The Veteran was noted to use a cane on a regular basis, in order to walk.

In an August 2014 VA examination, it was noted that the Veteran was first diagnosed with bilateral lower extremity radiculopathy in 2005.  The Veteran reported an increase in the shooting pain in his lower extremities since the April 2013 examination.  The Veteran explained that he experienced pain radiating from his back, down both legs and to his feet six times a day.  Each episode lasted for 2 to 3 minutes at a pain level of 7 to 8 on a 1 to 10 scale. The Veteran indicated the pain resolved on its own, in that the shock-like pain went away in 2 or 3 minutes, leaving the leg feeling weak for 2 to 3 hours.  The Veteran also reported numbness in the feet and toes following each episode.  The Veteran reported taking a total of 8 Oxycodone a day for pain.  The Veteran indicated he was capable of standing for ten minutes, sitting for 30 minutes, walking for half a block, climbing 10 stairs, and lifting 5 to 10 pounds, all before the shooting pain occurred in his legs. 

The examiner noted that the Veteran had no constant pain, but rather mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  A sensory exam was performed, showing the Veteran experienced normal sensation in his upper thighs and knees, but decreased sensation in his lower legs and ankles, as well as feet and toes.  Muscle strength testing was normal and there was no atrophy.  Reflex testing revealed deep tendon reflexes at 3+ (hyperactive without clonus) at the bilateral knees and 2+ (normal) at the bilateral ankles.  On sensory examination with light touch, the upper anterior thigh and thigh/knee revealed normal sensation bilaterally while the lower leg/ankle and foot/toes showed decreased sensation bilaterally.  The Veteran's gait was described as abnormal, due to a lower back disability.  The examiner evaluated the Veteran's lower extremity nerves and found incomplete mild paralysis of the right sciatic nerve and incomplete mild paralysis of the left sciatic nerve.  All other nerves tested were found to be normal, with no indication of incomplete or complete paralysis. 

The Veteran was noted to use a cane on a constant basis, and a walker on a regular basis.  The Veteran indicated that he used the walker twice a week, when walking distances over 200 yards.  The examiner found no functional impairment of such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his sciatica. 

The examiner indicated that the Veteran's sciatica impacted his ability to work in that he could no longer perform his job as a warehouseman due to his inability to lift and walk because of the lower back pain and shooting pain down his legs.

Based on the foregoing, the Board finds that the Veteran is not entitled to initial ratings in excess of 10 percent for his bilateral lower extremity sciatica as such disabilities are manifested by no more than mild incomplete paralysis of the sciatic nerve for the entire appeal period.

In this regard, the Board finds that, for the entire appeal period, such disabilities result in subjective complaints of shooting or radiating pain, numbness, tingling, spasms and weakness, with objective evidence of reduced sensation and, more recently, reduced reflexes, without reduced muscle strength, which has been characterized as no worse than mild radiculopathy or incomplete mild paralysis of the sciatic nerves bilaterally.

Specifically, the Veteran, in both testimony and reports to treatment providers, has reported shooting or radiating pain, numbness, and tingling, as well as spasms and weakness.  Additionally, at the September 2008 VA examination, the Veteran had mildly reduced sensation to light touch in an L5 and S1 distribution bilaterally, and reflexes were +1 and symmetric at the knees and trace and symmetric at the ankles.  In September 2009, sensation was decreased to pinprick at the S1 dermatomal distribution bilaterally.  Knee jerks were equal and positive and ankle jerks traces were equal bilaterally.  In April 2013, sensory examination showed normal sensation in both of the Veteran's legs, except for the right lower leg and ankle, which showed a decrease in sensation.  Finally, in August 2014, the examiner noted that the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  Reflex testing revealed deep tendon reflexes at 3+ (hyperactive without clonus) at the bilateral knees.  On sensory examination with light touch, the lower leg/ankle and foot/toes showed decreased sensation bilaterally.

However, at his April 2007 VA examination, the Veteran's lower extremity motor, reflex, and sensory examinations were within normal limits.  Additionally, at the September 2008 VA examination, the Veteran demonstrated normal motor function in all major muscle groups in both lower extremities.  In September 2009, there was no focal weakness noted in the lower extremities.  At such time, the examiner diagnosed the Veteran with bilateral sciatica with L5 S1 decreased sensation and normal strength.  In April 2013, muscle strength testing was 5/5 bilaterally at all points in the lower extremities and there was no muscle atrophy.  Reflexes were normal bilaterally at the knees and ankles.  Radiculopathy testing showed constant moderate pain in both of the Veteran's legs, but there was no evidence of paresthesias and/or dysesthesias, and no numbness reported.  It was determined that the Veteran's sciatic nerve was affected on both sides and resulted in mild radiculopathy.  Finally, in August 2014, muscle strength testing was normal and there was no atrophy.  Reflex testing revealed deep tendon reflexes at 2+ (normal) at the bilateral ankles.  On sensory examination with light touch, the upper anterior thigh and thigh/knee revealed normal sensation bilaterally.  The examiner ultimately determined that the Veteran had incomplete mild paralysis of the sciatic nerve bilaterally.

Therefore, based on the foregoing evidence, which demonstrates reduced sensation and, more recently, reduced reflexes, without reduced muscle strength, the Board finds that the Veteran's sciatica of the bilateral lower extremities results in no more than mild incomplete paralysis of the sciatic nerve bilaterally.  In making its determinations in this case, the Board has also carefully considered the contentions of the Veteran and his wife with respect to the nature of the service-connected right and left lower extremity sciatica and notes that their lay testimony is competent to describe the symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the 10 percent disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating his sciatica.  As such, while the Board accepts the testimony of the Veteran and his wife with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected sciatica, which ultimately demonstrates that such results in incomplete mild paralysis of the sciatic nerve bilaterally.

Consequently, the Board finds that, as such disabilities do not result in moderate or moderately severe incomplete paralysis, initial 20 or 40 percent ratings, respectively, are not warranted.  Furthermore, there is no evidence that the Veteran's sciatica of the bilateral lower extremities results in severe incomplete paralysis of the affected nerve with marked muscular atrophy, or complete paralysis where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and/or flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, 60 or 80 percent ratings, respectively, are not warranted.  
  
The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected sciatica of the right and left lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for the disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sciatica.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  To that end, the rating criteria takes into account the Veteran's level of incomplete paralysis of the sciatic nerve bilaterally, and nothing in the record indicates the Veteran has experienced other than a mild level of such.  Furthermore, as discussed previously, there are higher schedular ratings for more severe incomplete paralysis, and complete paralysis, of the sciatic nerve.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the appeal does not involve evaluation of multiple service-connected disabilities, and further discussion of Johnson is not necessary.

In sum, the Board finds that the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent for sciatica of the bilateral lower extremities.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

An initial rating in excess of 10 percent for right lower extremity sciatica is denied. 

An initial rating in excess of 10 percent for left lower extremity sciatica is denied.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, at his August 2014 hearing, the Veteran testified that he had been fired from his job due to his service-connected disability.  The August 2014 VA examiner opined that the Veteran was unable to perform duties necessary for employment due to the effects of his sciatica. 

The Board observes that the Veteran is currently service-connected for degenerative arthritis and degenerative disc disease of the lumbosacral spine, evaluated as 40 percent disabling; right lower extremity sciatica, evaluated at 10 percent; left lower extremity sciatica, evaluated at 10 percent; and right shoulder strain, left shoulder strain, right knee chondromalacia and left knee chondromalacia, all evaluated at a noncompensable rating.  As a result, the Veteran has a combined 50 percent rating.  Accordingly, while the Veteran does not meet the threshold criteria for entitlement to a TDIU, based on his allegations of unemployability, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.

Therefore, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU.  The Veteran should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, the Board notes that the ultimate determination of whether a Veteran is capable of substantial gainful employment is not a medical determination but one for the adjudicator, but finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The Veteran's entire claims file must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


